Title: To James Madison from Robert Stone, 9 July 1808
From: Stone, Robert
To: Madison, James



Sir,
Charles County 9th. July 1808

When last in Washington, I had the honor of addressing to you a letter in the form of an application to be appointed one of the messengers with dispatches from the United States to the Courts of France or England.  Having this moment, and for the first time, seen an advertisement in the public prints, that a vessell would sail on the sixteenth of this month, I beg leave to renew my request, and if honored with the dispatches of Government, shall be ready at any moment to receive them, and to proceed as may be directed.  Verry respecty. Yr. Obt. Sert.

Robert C. Stone

